Citation Nr: 1027461	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  05-25 450A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to secondary service connection for hypertension.

4.  Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968, and 
from October 1968 to October 1971.  He served in Vietnam from 
February to October 1971.

This appeal to the Board of Veterans Appeals (Board) arises from 
a March 2004 rating action that denied service connection for 
tinnitus, dermatitis, and hypertension, and an October 2004 
rating action that denied service connection for PTSD and 
alcoholism.

In February 2006, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of June 2009, the Board denied service connection for 
tinnitus, dermatitis, alcoholism, and PTSD, and service 
connection for hypertension as secondary to service-connected 
diabetes mellitus (DM); and remanded the matter of direct service 
connection for hypertension to the RO for further development of 
the evidence and for due process development.

The Veteran appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By February 2010 Order, the Court 
vacated that portion of the June 2009 Board decision that denied 
service connection for tinnitus, dermatitis, alcoholism, and 
PTSD, and service connection for hypertension as secondary to 
service-connected DM, and remanded the matters to the Board for 
compliance with instructions contained in a February 2010 Joint 
Motion to Vacate and Remand of the appellant and the VA 
Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

In his January 2008 Substantive Appeal, the Veteran requested a 
Board videoconference hearing at the RO before a Veterans Law 
Judge in Washington, D.C.         

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to a veteran who requests one and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Board videoconference hearings, a remand of this matter 
to the RO is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:
 
The RO should schedule, at the earliest 
available opportunity, a Board 
videoconference hearing for the Veteran and 
any witnesses.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2009).  After the 
hearing, the claims folder should be 
returned to the Board in accordance with 
current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

